UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,        :                              5/
                                                                 /18/2
                                                                    / 021
                                                                5/18/2021
                                 :
                                 :
                                 :                 17 CR 447(VM)
          -against-              :                    ORDER
                                 :
ARISTONE LOUXZ,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Counsel for Defendant, with the consent of counsel for
the   Government    (see    Attached   Letter),    requests   that   the
status conference currently scheduled for May 21, 2021 be
rescheduled. The conference shall be scheduled for Friday
August 20, 2021 at 10:00 a.m.
        All parties to this action consent to an exclusion of
time from the Speedy Trial Act until August 20, 2021.
        It is hereby ordered that time until August 20, 2021
shall    be   excluded     from   speedy   trial   calculations.     This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).
SO ORDERED:

Dated:        New York, New York
              18 May 2021
